FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 12/23/2019. Applicant has amended claims 9, 13, and 17-20 and canceled claims 1-8. Claims 9-20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9 and 17 limitation "air is configured to pass through the angled impingement hole and impinge on the first area without impinging on the stud" and the claim 19 limitation “the angled impingement hole extends through the shell and a portion of the first stand-off pin” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The amendments to the specification were received on November 2, 2021.  These amendments are not acceptable because they contain new subject matter that was not present in the original disclosure.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:
Claim 9, line 11; claim 10, line 2; claim 11, lines 1 and 2; claim 12, line 1; and claim 16, line 2: “the stand-off pin” is believed to be in error for --the first stand-off pin-- (see claim 17, line 12)
Claim 9, lines 12-13: “the stud the first stand-off pin and the second stand-off pin” is believed to be in error for -- the stud, the first stand-off pin, and the second stand-off pin-- (missing commas in a list)
Claim 17, lines 13-14: “the stud the first stand-off pin and the second stand-off pin” is believed to be in error for -- the stud, the first stand-off pin, and the second stand-off pin-- (missing commas in a list)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 17, the limitation “air is configured to pass through the angled impingement hole and impinge on the first area without impinging on the stud” – specifically, that the air does not impinge of the stud – is not supported in the specification. Paragraph [0047] of the specification does not provide any indication that the air impinges on the first area without impinging on the stud. Rather, paragraph [0047] merely states “the angled impingement holes 208 may be angled in such a manner so as to cause the flow to wrap around the stud 200 in such a way as to turn the flow to purge debris from the area 210”. Wrapping around the stud and turning the flow do not necessarily mean that the flow avoids impinging the stud.
Furthermore, the drawings do not provide support for this limitation either. Figs. 4 and 5 clearly show the air (represented by arrows 208 and 308) making contact with stud 200, thereby impinging on the stud.
As a result, this limitation is new matter because this limitation was added to claims 9 and 17, but the subject matter of said limitation was not described in the specification or shown in the drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0313004 A1), in view of Tentorio (US 2017/0205069 A1).
Regarding claim 9, Chang teaches (Figures 5 and 6) a liner and shell assembly (60,62 – Figure 5) for use in a combustor section (56 – Figure 1) of a gas turbine engine (20 – Figure 1), the liner and shell assembly (60,62) comprising:

a shell (68,70);
a stud (100) configured to couple the shell (68,70) to the panel (72,74);
a first stand-off pin (120) proximate to the stud (100) and configured to extend from the shell (68,70) to the panel (72,74);
a second stand-off pin (any of the other 120) spaced apart circumferentially (as shown by Figure 5) from the first stand-off pin (120) relative to a centerline (dotted line in Figure 6) of the stud (100); and
an impingement hole (104) extending through the shell (68,70).
However, Chang does not teach that the impingement hole is an angled impingement hole extending through the shell at an angle relative to a line extending from a pin center of the stand-off pin to a stud center of the stud, wherein:
the angled impingement hole is oriented toward a first area between the stud the first stand-off pin and the second stand-off pin, and
air is configured to pass through the angled impingement hole and impinge on the first area without impinging on the stud.
Tentorio teaches (Figures 11 and 14) an angled impingement hole (92 – Figure 11) extending through the shell (boss 84) at an angle (shown by the slanted position of holes 92 in Figure 11) relative to a line extending from a pin center of the stand-off pin (72) to a stud center of the stud (70), wherein:
the angled impingement hole (92) is oriented toward a first area (the arrow in section α7 – Figure 14) between the stud (70) the first stand-off pin (72G) and the second stand-off pin (72H), and
air (shown by the arrows in Figure 14) is configured to pass through the angled impingement hole (92) and impinge on the first area without impinging on the stud (70) – (as shown in Figure 14, the arrow in section α7 passes between pins 72G and 72H, and then moves horizontally to the right, thereby showing that the air from section α7 impinges on section α7 without impinging on stud 70).

Regarding claim 10, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 9, including the angled impingement hole (Chang, 104 modified to be angled) is designed to port a cooling fluid through the shell (Chang, 68,70) to an area between the stud and the stand-off pin (Chang, 120).
The limitation “is designed to port a cooling fluid through the shell to an area between the stud and the stand-off pin” is a statement of intended use and the structure of the device as taught by Chang, in view of Tentorio, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between 
Regarding claim 11, Chang, in view of Tentorio as discussed so far, teaches the invention as claimed and as discussed for claim 9, and Chang further teaches (Figure 6) the stand-off pin (120) has a height extending from the shell (68,70) to the panel (72,74) – (as shown in Figure 6), a length (diameter of 120) extending in a direction from the stand-off pin (120) to the stud (100).
However, Chang, in view of Tentorio as discussed so far, does not teach that the stand-off pin has a width that is greater than the length.
Tentorio further teaches (Figures 14 and 16) a stand-off pin (72) has a width that is greater than the length.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand-off pin of Chang, in view of Tentorio as discussed so far, have a width that is greater than the length, in order to control the coolant flow characteristics, as evidenced by Tentorio’s Figures 13 and 14, each of which shows a different flow characteristic (as depicted by the arrows) based on the shape of the stand-off pin 72.
Regarding claim 12, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 9, and Chang further teaches (Figure 5) the stand-off pin (120) includes multiple stand-off pins (120) surrounding the stud (100).
Regarding claim 13, Chang, in view of Tentorio as discussed so far, teaches the invention as claimed and as discussed for claim 12, except for the angled impingement hole including multiple angled impingement holes each extending through the shell.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Tentorio as discussed so far, by including multiple angled impingement holes each extending through the shell, for the same reasons as discussed in the rejection of claim 9.
Regarding claim 14, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 13, except for a pin quantity of the multiple stand-off pins equaling a hole quantity of the multiple angled impingement holes.
Note that Chang teaches a pin quantity of the multiple stand-off pins is greater than a hole quantity of the multiple angled impingement holes (as explained in the rejection of claim 15 below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Tentorio, by eliminating a specific quantity of stand-off pins such that a pin quantity of the multiple stand-off pins equals a hole quantity of the multiple angled impingement holes, since it has been held that eliminating an element and its undesired function, in this case the excess quantity of stand-off pins, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), MPEP 2144.04 IIA.
Regarding claim 15, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 13, and Chang further teaches (Figures 6 and 7) a pin quantity of the multiple stand-off pins (120) is greater than a hole quantity of the multiple angled impingement holes (104 modified to be angled) – (p. [0057], ll. 5-7 states “The film cooling holes 108 are generally more numerous than the impingement cooling holes 104”. Figure 7 shows a quantity of film cooling holes 108A equal to a quantity of stand-off pins 120 – i.e., there are 8 holes 108A and 8 pins 120. Since there are more film 
Regarding claim 16, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 9, including the angle (of Chang’s impingement hole 104 modified to be angled) is selected to eject debris from an area between the stud (Chang, 100) and the stand-off pin (Chang, 120) – (Chang, in view of Tentorio, is capable of performing this function, since the air from impingement hole 104 would naturally flow toward stud 100, and therefore, eject any debris in the claimed area).
Regarding claim 17, Chang teaches (Figures 5 and 6) a combustor section (56 – Figure 1) of a gas turbine engine (20 – Figure 1), the combustor section (56) comprising:
a liner and shell assembly (60,62) comprising:
a panel (72,74) configured to at least partially define a combustion chamber (66 – Figure 2);
a shell (68,70);
a stud (100) configured to couple the shell (68,70) to the panel (72,74);
a first stand-off pin (120) proximate to the stud (100) and configured to extend from the shell (68,70) to the panel (72,74);
a second stand-off pin (any of the other 120) spaced apart from the first stand-off pin (120) in a circumferential direction (as shown by Figure 5) relative to a stud centerline (dotted line in Figure 6) of the stud (100); and
an impingement hole (104) extending through the shell (68,70); and
a fuel nozzle (86 – Figure 2) configured to inject fuel into the combustion chamber (66).
However, Chang does not teach that the impingement hole is an angled impingement hole extending through the shell at an angle relative to a line extending from a pin center of the first stand-off pin to a stud center of the stud, the angled impingement hole oriented toward a first area between 
Tentorio teaches (Figures 11 and 14) an angled impingement hole (92 – Figure 11) extending through the shell (boss 84) at an angle (shown by the slanted position of holes 92 in Figure 11) relative to a line extending from a pin center of the stand-off pin (72) to a stud center of the stud (70), the angled impingement hole (92) oriented toward a first area (the arrow in section α7 – Figure 14) between the stud (70) the first stand-off pin (72G) and the second stand-off pin (72H), wherein air (shown by the arrows in Figure 14) is configured to pass through the angled impingement hole (92) and impinge on the first area without impinging on the stud (70) – (as shown in Figure 14, the arrow in section α7 passes between pins 72G and 72H, and then moves horizontally to the right, thereby showing that the air from section α7 impinges on section α7 without impinging on stud 70).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the impingement hole of Chang to be an angled impingement hole that is oriented toward a first area between the stud the first stand-off pin and the second stand-off pin, such that air is configured to pass through the angled impingement hole and impinge on the first area without impinging on the stud, in order to provide further coolant, air, into the recesses between each stand-off pin and/or stud, which supplements the coolant, air, flowing through the mounting aperture in the shell, as taught by Tentorio (p. [0071], ll. 7-10).
Regarding claim 18, Chang, in view of Tentorio as discussed so far, teaches the invention as claimed and as discussed for claim 17, and Chang further teaches (Figure 6) the first stand-off pin (120) has a height extending from the shell (68,70) to the panel (72,74) – (as shown in Figure 6), a length (diameter of 120) extending in a direction from the first stand-off pin (120) to the stud (100).
However, Chang, in view of Tentorio as discussed so far, does not teach that the first stand-off pin has a width that is greater than the length.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first stand-off pin of Chang, in view of Tentorio as discussed so far, have a width that is greater than the length, in order to control the coolant flow characteristics, as evidenced by Tentorio’s Figures 13 and 14, each of which shows a different flow characteristic (as depicted by the arrows) based on the shape of the stand-off pins 72.
Regarding claim 19, Chang, in view of Tentorio as discussed so far, teaches the invention as claimed and as discussed for claim 17, including the angled impingement hole (Chang, 104 modified to be angled) extends through the shell (Chang, 68,70).
However, Chang, in view of Tentorio as discussed so far, does not teach that the angled impingement hole also extends through a portion of the first stand-off pin to port a compressed gas through the shell to an area between the stud and the first stand-off pin.
Chang teaches (Figure 9) a stud cooling hole (132) extending through a portion of the stud (100). It is noted that a stud is structurally similar to a stand-off pin.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Tentorio as discussed so far, by extending the angled impingement hole through a portion of the first stand-off pin, in order to communicate cooling air into cavities and thereby compensate for a lack of impingement cooling at those locations, as taught by Chang (p. [0067], ll. 3-6), therefore providing:
porting a compressed gas through the shell (Chang, 68,70) to an area between the stud and the first stand-off pin (Chang, 120).
The limitation “to port a compressed gas through the shell to an area between the stud and the first stand-off pin” is a statement of intended use and the structure of the device as taught by Chang, in Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 20, Chang, in view of Tentorio, teaches the invention as claimed and as discussed for claim 19, including the angle (of Chang’s impingement hole 104 modified to be angled) is selected to eject debris from an area between the stud (Chang, 100) and the first stand-off pin (Chang, 120) – (Chang, in view of Tentorio, is capable of performing this function, since the air from impingement hole 104 would naturally flow toward stud 100, and therefore, eject any debris in the claimed area).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 17 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741